DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 27 are presented for examination. Claims 1, 2, 4 - 8, 12 - 14, 16-20, and 24 - 27 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note on 101
	Step 1: Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1.
	Step 2A (prong 1): The claims do not appear to recite certain methods of organizing human activity. However, the limitations of “identifying an acceptable level of a warpage for a composite part, wherein the warpage is a change in the composite part as manufactured that deviates from design specifications for the composite part”, and “selecting orientations in a stacking sequence for plies in the composite part to form selected orientations in the stacking sequence such that manufacturing the composite part using the selected orientations in the stacking sequence results in the composite part having the acceptable level of the warpage and a desired strength” appear to be directed towards mental processes (concepts performed in the human mind, including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. That is, other than reciting “composite part system”, “computer system”, and “composite part designer” in claim 13, there is nothing in the claim that precludes the step from practically being performed in the human mind, and fails Step 2A (prong 1). 
Step 2A (prong 2): To determine if the claim recites additional elements (or combination of elements) that integrates the judicial exception into a practical application, claim 13 recites “composite part system”, “computer system”, and “composite part designer”. However, the recitation of “composite part system”, “computer system”, and “composite part designer” provides the machine, in which the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. 
For Step B, to determine whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea: Paragraph [0005] - [0008] recites previous methods with regards of using shims as well as a problem with manufacturing composite parts with dimensions that deviate from specifications for the composite parts. Paragraphs [0030] - [0031] recites warpage for a part is the portion of the composite part that has changed or deviated from the design specifications, and are taken into account to determine the strength of a composite part with warpage, to consider the warpage acceptable for the design to have the performance similar to the design specification. Claims 1 and 13 recites identifying an acceptable level of warpage in the composite part, in that when the composite part is manufactured, there is still a desired strength of the composite part maintained with an acceptable amount of warpage. This recitation in the claims provides sufficient subject matter that appears to reflect the improvement recited in the specification, as pointed out above. The subject matter in the claims reflect an improvement over the previous methods in the technical field, and thus provide the ordered combination that reflects an improvement in technology. The remaining dependent claims do not appear to recite limitations that provides 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 - 6, 8, 12 - 14, 16 - 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Substrate Trace Modeling for Package Warpage Simulation”), hereinafter “Wang”, and further in view of Collier et al (U.S. PG Pub 2015/0142149 A1), hereinafter “Collier”.

As per claim 1, Wang discloses:
a method for managing a composite part, the method comprising identifying an acceptable level of a warpage for the composite part (Wang, page 516, left column, lines 30 - 35 discloses using finite element analysis in warpage simulation to predict warpage trends and to reduce warpage with regards to warpage in package and substrate, with page 516, left column, lines 40 - 42 adds package substrates being laminate composites with multiple layers.)

wherein the warpage for the composite part is a change in the composite part as manufactured that deviates from design specifications for the composite part (Wang, page 516, left column, lines 26 - 30 discloses severe warpage defined as out-of-plane deformation, which causes issues to packaging and system manufacturability, and can compromise reliability during lifetime.)


selecting orientations in a stacking sequence for plies in the composite part to form selected orientations in the stacking sequence such that manufacturing the composite part using the selected orientations in the stacking sequence results in the composite part having the acceptable level of the warpage and a desired strength.

Collier however discloses:
selecting orientations in a stacking sequence for plies in the composite part to form selected orientations in the stacking sequence (Collier, paragraph [0040] discloses a user interface providing minimum and maximum percentages of ply orientations of a plurality of structural assemblies based on a selection of ply angles, with paragraph [0045] discloses sizing performed on ply counts for each primary angle orientations, and an additional sizing step in paragraph [0046] performed to apply continuous plies to determine damage tolerance to omit unusable configurations.)

such that manufacturing the composite part using the selected orientations in the stacking sequence results in the composite part having the acceptable level of the warpage and a desired strength (Collier, paragraph [0047] discloses fabrication design candidates of a composite structure model and performing strength and stability optimization, and paragraph [0048] adding a fabrication candidate selected based on the analysis performed on the structural components of the assembly, including laminate based material strength and allowable fabric strain/stress.)
According to paragraph [0051], a fabrication design is defined by the components of the structural assembly, with the plurality of components arranged in a ply-by-ply sequence.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prediction of warpage and identifying warpage reduction with regards to laminate composite teaching of Wang with the ply-by-ply sequence of components in fabrication design teaching of Collier. The motivation to do so would have been because Collier discloses the benefit of a streamlined composite structure fabrication design as fabrication rule selection interfaces are presented in a logical comprehensive 

For claim 2: The combination of Wang and Collier discloses claim 2: The method of claim 1, wherein:
selecting the orientations in the stacking sequence for the plies in the composite part to form the selected orientations in the stacking sequence such that manufacturing the composite part using the selected orientations in the stacking sequence results in the composite part having the acceptable level of the warpage and the desired strength comprises selecting candidate orientations in the stacking sequence for the plies (Collier, paragraph [0006] discloses candidates with different ply-by-ply definitions for composite structure fabrication based on a composite structure model, with paragraph [0040] discloses a user interface providing minimum and maximum percentages of ply orientations of a plurality of structural assemblies based on a selection of ply angles.)

performing a stress analysis on the composite part using the candidate orientations in the stacking sequence for the plies (Collier, paragraph [0048] discloses an optimization analysis performed that includes a failure analysis for composite, including material strength.)

using the candidate orientations in the stacking sequence as the selected orientations when the stress analysis indicates that the composite part has the desired strength for the composite part (Collier, paragraph [0049] discloses the optimum candidate provided in a display, which includes a visual indication of the ply-by ply definition in the optimum fabrication design candidate, which can show a cross-sectional view with colors used to indicate ply angles.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prediction of warpage and identifying warpage reduction with regards to laminate composite teaching of Wang with the ply-by-ply sequence of components in fabrication design teaching of Collier and the additional teaching of an optimization analysis performed which includes material strength test for the 

For claim 4: The combination of Wang and Collier discloses claim 4: The method of claim 2, wherein:
the stress analysis comprises a simulation of a set of structural loads applied to the composite part (Collier, paragraph [0034] discloses using finite element analysis models, analysis templates for structures, as well as solvers to generate a simulate composite structure fabrication designs, and paragraph [0050] adds fabrication designs found to be optimal fabrication designs with ply angles of the ply layups supports a certain amount of load.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prediction of warpage and identifying warpage reduction with regards to laminate composite teaching of Wang with the ply-by-ply sequence of components in fabrication design teaching of Collier and the additional teaching of an simulation of composite structure fabrication designs with plies that support loads, also found in Collier. The motivation to do so would have been because Collier discloses the benefit of a streamlined composite structure fabrication design as fabrication rule selection interfaces are presented in a logical comprehensive fashion, along with the variety of rule options presented allows end users with different internal, customer, and regulatory fabrication criteria that can be considered with a composite structure is designed (Collier, paragraph [0052]).

For claim 5: The combination of Wang and Collier discloses claim 5: The method of claim 2, wherein:
selecting the candidate orientations in the stacking sequence for the plies comprises receiving user input made to a graphical user interface in a display system (Collier, paragraph [0033] discloses a user specifying fabrication rules in a user interface for composite structure design.) 

wherein the user input selects sets of the candidate orientations displayed on the graphical user interface (Collier, paragraph [0040] discloses a user accessing “ply angles” in a drop down menu of the interface for a user to select the minimum and maximum percentages for ply orientations for each structural assemblies in the design process.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prediction of warpage and identifying warpage reduction with regards to laminate composite teaching of Wang with the ply-by-ply sequence of components in fabrication design teaching of Collier and the additional teaching of an interface for a user to select ply orientation percentages as well as fabrication rules in the design, also found in Collier. The motivation to do so would have been because Collier discloses the benefit of a streamlined composite structure fabrication design as fabrication rule selection interfaces are presented in a logical comprehensive fashion, along with the variety of rule options presented allows end users with different internal, customer, and regulatory fabrication criteria that can be considered with a composite structure is designed (Collier, paragraph [0052]).

For claim 6: The combination of Wang and Collier discloses claim 6: The method of claim 1 further comprising: 
manufacturing the composite part in a product management system using the selected orientations  (Collier, paragraph [0041] discloses a user interface providing a menu to select the type of construction for a structural component (for example, I bonded, T bonded, Z bonded, J bonded) as well as tooling options to fabricate a design based on a manufacturer’s tooling requirements/capabilities.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prediction of warpage and identifying warpage reduction with regards to laminate composite teaching of Wang with the ply-by-ply sequence of components in fabrication design teaching of Collier and the additional teaching of fabricating a design based on the tool requirement by a manufacturer as well as an 

For claim 8: The combination of Wang and Collier discloses claim 8: The method of claim 1, wherein:
the selected orientations comprise 90 degree plies, +45 degree plies, -45 degree plies, and 0 degree plies (Collier, paragraph [0045] discloses fiber orientations with regards to plies at 0, 45+, -45, and 90 degrees.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prediction of warpage and identifying warpage reduction with regards to laminate composite teaching of Wang with the ply-by-ply sequence of components in fabrication design teaching of Collier and the additional teaching of the different degrees of fiber/ply orientations, also found in Collier. The motivation to do so would have been because Collier discloses the benefit of a streamlined composite structure fabrication design as fabrication rule selection interfaces are presented in a logical comprehensive fashion, along with the variety of rule options presented allows end users with different internal, customer, and regulatory fabrication criteria that can be considered with a composite structure is designed (Collier, paragraph [0052]).

For claim 12: The combination of Wang and Collier discloses claim 12: The method of claim 1, wherein:
the composite part is a skin panel, a fairing, an engine housing, a stringer, a door, a wing, and a panel (Collier, paragraph [0034] discloses a composite structure design designed for aircraft design, including wing boxes and fuselages.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prediction of warpage and identifying warpage reduction with regards to laminate composite teaching of Wang with the ply-by-ply sequence of components in fabrication design teaching of Collier 

As per claims 13, 14, 16, 17, 18, 20, and 24 note the rejections of claims 1, 2, 4, 5, 6, 8, and 12 above. The instant claims 13, 14, 16, 17, 18, 20, and 24 recite substantially the same limitations as the above rejected claims 1, 2, 4, 5, 6, 8, and 12, and are therefore rejected under the same prior art teachings.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Substrate Trace Modeling for Package Warpage Simulation”), in view of Collier et al (U.S. PG Pub 2015/0142149 A1), and further in view of Lunde (U.S. Patent 6,692,681 B1), hereinafter “Lunde”.

As per claim 7, the combination of Wang and Collier discloses claim 1.
	The combination of Wang and Collier does not expressly disclose:
controlling a ply layup system to layup the plies for the composite part using the selected orientations to form a composite layup; and 
curing the composite layup to form the composite part.

Lunde however discloses:
controlling a ply layup system to layup the plies for the composite part using the selected orientations to form a composite layup (Lunde, column 7, lines 37 - 40 discloses plies used in skins with its size and orientation determined, and column 8, lines 18 - 28 discloses using computer controls and fabrication devices used in the process of designing fiber placements.) 

(Lunde, column 13, lines 33 - 44 discloses a curing process for uncured composite materials for a fuselage shell.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prediction of warpage and identifying warpage reduction with regards to laminate composite teaching of Wang with the ply-by-ply sequence of components in fabrication design teaching of Collier with the additional teaching of curing composite materials teaching of Lunde. The motivation to do so would have been because Lunde discloses the benefit of using fiber placement machines with the teachings of Lunde allows fabrication of parts with varying and complex structural characteristics, including aircraft fuselage parts and other aircraft components in large single pieces (Lunde, column 8, lines 18 - 22.)

For claim 19: The combination of Wang, Collier, and Lunde discloses claim 18: The composite part system of claim 13 further comprising:
a controller in the computer system, wherein the controller is configured to control a ply layup system to layup the plies for the composite part using the selected orientations to form a composite layup and control a curing system to cure the composite layup to form the composite part (Lunde, column 8, lines 18 - 28 discloses using computer controls and fabrication devices used in the process of designing fiber placements, and column 13, lines 33 - 44 discloses a curing process for uncured composite materials for a fuselage shell.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the prediction of warpage and identifying warpage reduction with regards to laminate composite teaching of Wang with the ply-by-ply sequence of components in fabrication design teaching of Collier with the additional teaching of curing composite materials teaching of Lunde. The motivation to do so would have been because Lunde discloses the benefit of using fiber placement machines with the teachings of Lunde allows fabrication of parts with varying and complex structural characteristics, including aircraft fuselage parts and other aircraft components in large single pieces (Lunde, column 8, lines 18 - 22.)

s 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lunde (U.S. Patent 6,692,681 B1), and further in view of Wang et al. (“Substrate Trace Modeling for Package Warpage Simulation”).

As per claim 25, Lunde discloses:
a product management system comprising: 
fabrication equipment (Lunde, column 8, lines 18 - 22 discloses fiber placement machines used to perform fabrication of components.)

a controller in communication with the fabrication equipment (Lunde, column 8, lines 18 - 28 discloses using computer controls and fabrication devices used in the process of designing fiber placements.)

wherein the controller is configured to control the fabrication equipment to manufacture a composite part using a part design that has selected orientations in a stacking sequence for plies in the composite part that result in the composite part having a warpage with an acceptable level of the warpage and a desired strength (Lunde, column 7, lines 7 - 20 discloses an adequate strength with regards to a multiple layer sandwich laminated composite, with an example of a cross-section of the laminated composite shown in FIG. 2, with column 7, lines 37 - 49 discloses plies used in skins with its size and orientation determined and fabricated using different techniques, and column 17, lines 6 - 12 discloses orienting fibers in different direction to form the plies while considering warping occurring during laminate curing.)

While Lunde discloses warpage does not expressly clarify the definition of warpage, with regards to:
wherein the warpage is a change in the composite part when manufactured that deviates from design specifications for the composite part.

Wang however discloses:
wherein the warpage is a change in the composite part when manufactured that deviates from design specifications for the composite part (Wang, page 516, left column, lines 26 - 30 discloses severe warpage defined as out-of-plane deformation, which causes issues to packaging and system manufacturability, and can compromise reliability during lifetime.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the orientation, size, and strength with regards to laminated composite while considering warpage teaching of Lunde with the clarification of warpage teaching found in Wang. The motivation to do so would have been because Wang discloses the benefit of following total true package warpage induced by changes in temperature as well as induced by assembly processes, as well as the method providing improved accuracy that can handle future modeling challenges for warpage simulation for extreme designs or simulation capturing assembly processes (Wang, page 522, right column, lines 5 - 14).

For claim 27: The combination of Lunde and Wang discloses claim 27: The product management system of claim 25, wherein:
the fabrication equipment comprises a ply layup system that lays up the plies for the composite part using the selected orientations to form a composite layup under control of the controller (Lunde, column 7, lines 37 - 40 discloses plies used in skins with its size and orientation determined, and column 8, lines 18 - 28 discloses using computer controls and fabrication devices used in the process of designing fiber placements.)

a curing system that cures the composite layup to form the composite part under control of the controller (Lunde, column 12, lines 6 - 7 discloses an autoclave performing a curing process, and column 13, lines 33 - 44 discloses a curing process for uncured composite materials for a fuselage shell.)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lunde (U.S. Patent 6,692,681 B1), and further in view of Wang et al. (“Substrate Trace Modeling for Package Warpage Simulation”), and further in view of Collier et al (U.S. PG Pub 2015/0142149 A1).

As per claim 26, the combination of Lunde and Wang discloses: 
(Wang, page 516, left column, lines 30 - 35 discloses using finite element analysis in warpage simulation to predict warpage trends and to reduce warpage with regards to warpage in package and substrate, with page 516, left column, lines 40 - 42 adds package substrates being laminate composites with multiple layers.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the orientation, size, and strength with regards to laminated composite while considering warpage teaching of Lunde with the clarification of warpage teaching found in Wang and the additional teaching of predicting warpage in a warpage simulation, also found in Wang. The motivation to do so would have been because Wang discloses the benefit of following total true package warpage induced by changes in temperature as well as induced by assembly processes, as well as the method providing improved accuracy that can handle future modeling challenges for warpage simulation for extreme designs or simulation capturing assembly processes (Wang, page 522, right column, lines 5 - 14).

The combination of Lunde and Wang does not expressly disclose:
select orientations in the stacking sequence to form the selected orientations for the plies in the composite part such that manufacturing the composite part using the selected orientations in the stacking sequence results in the composite part having the acceptable level of the warpage and the desired strength.

Collier however discloses:
select orientations in the stacking sequence to form the selected orientations for the plies in the composite part (Collier, paragraph [0040] discloses a user interface providing minimum and maximum percentages of ply orientations of a plurality of structural assemblies based on a selection of ply angles, with paragraph [0045] discloses sizing performed on ply counts for each primary angle orientations, and an additional sizing step in paragraph [0046] performed to apply continuous plies to determine damage tolerance to omit unusable configurations.)

such that manufacturing the composite part using the selected orientations in the stacking sequence results in the composite part having the acceptable level of the warpage and the desired strength (Collier, paragraph [0047] discloses fabrication design candidates of a composite structure model and performing strength and stability optimization, and paragraph [0048] adding a fabrication candidate selected based on the analysis performed on the structural components of the assembly, including laminate based material strength and allowable fabric strain/stress.)
According to paragraph [0051], a fabrication design is defined by the components of the structural assembly, with the plurality of components arranged in a ply-by-ply sequence.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the orientation, size, and strength with regards to laminated composite while considering warpage teaching of Lunde and the prediction of warpage and identifying warpage reduction with regards to laminate composite teaching of Wang with the ply-by-ply sequence of components in fabrication design teaching of Collier. The motivation to do so would have been because Collier discloses the benefit of a streamlined composite structure fabrication design as fabrication rule selection interfaces are presented in a logical comprehensive fashion, along with the variety of rule options presented allows end users with different internal, customer, and regulatory fabrication criteria that can be considered with a composite structure is designed (Collier, paragraph [0052]).









selecting new orientations for the candidate orientations in the stacking sequence when the stress analysis on the composite part with the candidate orientations indicate that the composite part fails to have the desired strength; 

performing the stress analysis on the composite part using the candidate orientations in the stacking sequence for the plies; and 

repeating the selecting the new orientations and performing the stress analysis on the composite part using the candidate orientations in the stacking sequence for the plies until the desired strength is present in the composite part.




Allowable Subject Matter
Claims 3, 9 - 11, 15, and 21 - 23 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The prior art of Wang et al. (“Substrate Trace Modeling for Package Warpage Simulation”) discloses predicting warpage trends in warpage simulation and defining warpage as it relates to manufacturing, Collier et al (U.S. PG Pub 2015/0142149 A1) discloses laminate based material strength, minimum and maximum ply Lunde (U.S. Patent 6,692,681 B1) adds curing processes for composite materials.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claims 3 and 15, wherein selecting the orientations in the stacking sequence for the plies in the composite part to form the selected orientations in the stacking sequence such that manufacturing the composite part using the selected orientations in the stacking sequence results in the composite part having the acceptable level of the warpage and the desired strength further comprising: 
selecting new orientations for the candidate orientations in the stacking sequence when the stress analysis on the composite part with the candidate orientations indicate that the composite part fails to have the desired strength; 
performing the stress analysis on the composite part using the candidate orientations in the stacking sequence for the plies; and 
repeating the selecting the new orientations and performing the stress analysis on the composite part using the candidate orientations in the stacking sequence for the plies until the desired strength is present in the composite part.

Claims 9 and 21, wherein the selected orientations comprise at least 10 percent of the plies having a 90 degree orientation.

Claims 10 and 22, wherein the selected orientations comprise at least 12.5 percent to 20 percent of the plies having a 90 degree orientation.

Claims 11 and 23, wherein the selected orientations comprise 40 percent to 50 percent of the plies having a 45 degree orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
October 23, 2021